DETAILED ACTION
Claims 1-24 are pending.
Priority: May 30, 2019
Assignee: Phison Electronics

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (20150095741) in view of Sharon et 

As per Claim 1, Lin discloses a memory control method for a rewritable non-volatile memory module (Lin, [0066 - Fig. 12 shows managing the rewritable non-volatile memory module]; [0037 - A memory storage device includes a rewritable non-volatile memory module and a controller. The memory storage device is configured with a host so that the host writes data to or reads data from the memory storage device]), 
wherein the rewritable non-volatile memory module comprises a plurality of physical units (Lin, [0067 – In Fig. 12, memory cells 702 of the rewritable non-volatile memory module 106 constitute a plurality of physical programming units]), and the memory control method comprises:
reading a first physical unit (Lin, [0067 – In Fig. 12, the memory cells on the same word line constitute one of the plurality of physical programming units]) among the physical units based on a first electrical configuration to obtain first soft information (Lin, [Abstract - Reading memory cells according to a first reading voltage to obtain first verifying bits]; [0053 – As per Fig. 8, each of the memory cells has four storage states. The corresponding relationship between the threshold voltages and the storage states is arranged/configured as ‘11’, ‘10’, ‘01’, and ‘00’; Since the claim does not define ‘first electrical configuration’, the citation is a valid interpretation]; [0011 - Reading first memory cells according to a first reading voltage to obtain the first verifying bit/first soft information of each of the first memory cells]; [0095 -  In Fig. 15A, the first reading voltages V1 to V5 are applied to the memory cell by memory management circuit 202 to obtain first five verifying bits. If the threshold voltage of the memory cell is in the region 1501, then the verifying bits obtained by MMC 202 from the verifying bit b1 to the verifying bit b2 is ‘11111’; This implies that soft information associated with a memory cell indicates a location of a threshold voltage of the memory cell within a threshold voltage distribution; Since the claim does not define ‘soft information’ or how it is obtained, the citations are a valid interpretation]);
reading the first physical unit based on a second electrical configuration to obtain second soft information (Lin, [Abstract - Reading the memory cells according to a second reading voltage to obtain second verifying bits]; [0011 - Reading the first memory cells according to a second reading voltage to obtain a second verifying bit/second soft information of each of the first memory cells]; [0053 – As per Fig. 8, each of the memory cells has four storage states. The corresponding relationship between the threshold voltages and the storage states is arranged/configured as ‘11’, ‘10’, ‘01’, and ‘00’ or another arrangement/second electrical configuration; Since the claim does not define ‘second electrical configuration’, the citation is a valid interpretation]), 
wherein the first electrical configuration is different from the second electrical configuration (Lin, [0011 - The second reading voltage is different from the first reading voltage]; [0079 - Referring to Fig. 14 and the SLC flash memory, a distribution 1410 and 1420 are represented as the storage states of the first memory cells, and distribution 1410 and the distribution 1420 are respectively represented as different storage states. These first memory cells may belong to the same physical programming unit]; [0053 – As per Fig. 8, each of the memory cells has four storage states. The corresponding relationship between the threshold voltages and the storage states can be different; This implies that the first electrical configuration is different from the second electrical configuration]);
Lin discloses obtaining first and second soft information.
Sharon further discloses,
classifying a plurality of memory cells (Sharon, [0042 - Fig. 3 shows NAND string 302 that includes an addressed memory cell 306, states 340 of the addressed cell 306, and a set of patterns 360 to classify the joint states of neighbor cells 304 and 308 of the addressed cell 306; Since the claim does not define ‘classifying’ and how it is done, the citation is a valid interpretation]; [0027 - The disturb error tester 114 classifies the readings of the joint states into classes, e.g. the class of readings which are in correlation with a disturb event and the class of readings which are in correlation with a non-disturb event]; [0064 - The set of all possible joint values of reading operation is partitioned into a number of classes, each of the classes associated with a different property]) in the first physical unit according to the first soft information and the second soft information (Sharon, [0039 – In Fig. 2, controller 206 is configured to compare the first value and the second value to a predetermined pattern, where the predetermined pattern corresponds to a potential probability of a disturb error with respect to a value stored at the addressed memory cell]; [0068 – In a ‘soft’ variation, low reliability measure and high reliability measure]; [0021 - The memory cells may be flash cells that store charge at a floating gate of a transistor. The amount of charge stored at the floating gate affects a threshold voltage of the transistor. The threshold voltage is compared to reference voltage levels to determine whether the threshold voltage is within a first voltage range indicating a first value/first soft or a second voltage range indicating a second value/second soft; Since the claim does not define ‘soft information’, the citations are valid interpretations]);
decoding data read from the first physical unit (Sharon, [0169 – In Fig. 14, step 1414, a decode operation is initiated to decode data including the bit using the reliability measure/classification result]; [0027 - The control circuit 112 modifies a reliability measure of the state of the particular cell according to the classification of the reading; This implies that the reliability measure depends on the classification. Furthermore, since the claim does not define ‘classification’, the citation is a valid interpretation]) according to a classification result of the memory cells (Sharon, [0169 - The decode operation is initiated by providing data including an estimated bit value of the target cell and the reliability measure/classification result to an ECC decoder, and asserting a control signal to cause the ECC decoder to read the data and reliability values and perform an ECC decode operation, thereby implying that decoding of the read data is according to the classification result of the memory cells]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory cell classification aka reliability measure of Sharon into the memory controlling circuit of Lin, for the benefit of directly computing a reliability measure of the read data of a particular memory cell using a threshold value of the particular memory cell and threshold values of one or more neighboring memory cells. For example, a reliability measure is retrieved from a look up table or computed using a parametric model based on the read threshold value of the memory cell and its neighboring cells. The reliability measure and an estimated bit value is provided to an ECC decoder as a soft bit estimate to generate decoded data (Sharon, 0004).
Radke further clarifies soft information as follows,
reading the first physical unit based on a first electrical configuration to obtain first soft information (Radke, [Claim 39 - Determine the soft data/first soft information by performing a sense/read operation on the memory cells using a first sensing voltage/first electrical configuration]; [0025 - Sensing the state of a selected cell can include providing a number of sensing voltages]; [0006 - Memory cells in a NAND array architecture can be programmed to a target, e.g., desired state, implying first electrical configuration. Also see Para-0005]; [0014 - Soft data associated with a memory cell indicates a location of a threshold voltage, Vt of the memory cell within a Vt distribution representing the target state to which the memory cell was programmed]),
reading the first physical unit based on a second electrical configuration to obtain second soft information (Radke, [Claim 39 - Determine the additional soft data/second soft by performing a sense/read operation on the memory cells using a second sensing voltage]; [0025 - Sensing the state of a selected cell can include providing a number of sensing voltages]; [0006 - Memory cells in a NAND array architecture can be programmed to a target, e.g., desired state, implying second electrical configuration. Also see Para-0005]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the soft data of Radke into the memory controlling circuit of Lin, Sharon for the benefit of determining and using soft data in memory devices wherein the control circuitry is configured to perform a number of sense operations on the memory cells using a number of sensing voltages to determine soft data associated with a target 
	Radke does not disclose the following, however Calvin discloses:
 wherein a current value of a first read current used based on the first electrical configuration is different from a current value of a second read current used based on the second electrical configuration(Calvin, [0035 -- Based upon the comparison (e.g., temperature within the electrical load 104A is too high, electrical load 104A is receiving too much current, etc.), the smart power system module 128 is configured to instruct the processor 124 to cause a switch element 114, 116 corresponding to the electrical load 104A to transition from the closed configuration to the open configuration to at least substantially prevent converted electrical energy from powering the electrical load 104A. In some implementations, the controller 130 comprises]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Calvin into the memory controlling circuit of Lin, Sharon, Radke for the benefit of providing a smart power system module so as to instruct a processor to cause generation of a microcontroller 

As per Claim 2, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein a step of reading the first physical unit among the physical units based on the first electrical configuration to obtain the first soft information (Radke, [Figs. 2-4]) comprises:
reading the first physical unit by using a plurality of first read voltage levels corresponding to the first electrical configuration (Radke, [0009 - Fig. 2 shows a diagram of a number of threshold voltage distributions and sensing voltages]) to obtain the first soft information (Radke, [Claim 39 - Determine the soft data/first soft information by performing a sense operation on the memory cells using a first sensing voltage]; [0013 - The control circuitry is configured to perform a number of sense operations on the memory cells using a number of sensing voltages to determine soft data associated with a target state of the memory cells]; [0064 – In Fig. 5, control circuitry 540 is configured to perform a first sense operation on the memory cells in memory array 500 using a first sensing voltage to determine soft data associated with the target state of the memory cells]), 
a step of reading the first physical unit based on the second electrical configuration to obtain the second soft information comprises (Radke, [Figs. 2-4]):
reading the first physical unit by using a plurality of second read voltage levels corresponding to the second electrical configuration to obtain the second soft information (Radke, [Claim 39 - Determine the additional soft data/second soft information by performing a sense operation on the memory cells using a second sensing voltage]; [0064 - If the error correction operation results in a failure, control circuitry 540 is configured to perform a second sense operation on the memory cells using a second sensing voltage, e.g., a sensing voltage different than the first sensing voltage, to determine additional soft data associated with the target state of the memory cells]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the soft data of Radke into the memory controlling circuit of Lin, Sharon for the benefit of determining and using soft data in memory devices
(Radke, 0013).

As per Claim 3, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein a step of classifying the memory cells in the first physical unit according to the first soft information (Lin, [Abstract – first verifying bits]) and the second soft information (Lin, [Abstract – second verifying bits]; [0067 – In Fig. 12, if each of the memory cells can store more than two bits, the physical programming units on the same word line are classified into a lower physical programming unit and an upper physical programming unit]) comprises:
classifying a first memory cell (Sharon, [0007 - Fig. 3 shows a diagram of classifying whether a particular cell is prone to a disturb error]) among the memory cells into a first-type memory cell or a second-type memory cell  according to the first soft information and the second soft information (Sharon, [0118 – In Fig. 8, step 810, joint states of cells associated with the particular cell are classified into a particular class of a group of at least two classes based on matching the joint states to a particular pattern of values that is determined to correspond to one of the two classes. A first class of the group of two classes indicate a correlation between the joint states of the cells associated with the particular cell and the particular cell being prone to a programming disturb]),
wherein a sensitivity of the first-type memory cell (Sharon, [0056 - A particular cell which is sensitive to a program disturb, or to a read disturb, or both]; [0055 - A vector 408 of classification values is generated related to the classifications of each of the addressed set of cells B1-B4 404]; [0055 - Vector 408 is used to indicate potential disturb errors in the readings of the addressed set of cells B1-B4 404]) to a change of an electrical parameter (Sharon, [0045 - The states S0-S3 are based on a threshold voltage of the transistor of a cell, which in turn is affected by an amount of charge stored at the floating gate of the transistor. The threshold voltage is determined based on a magnitude of the read current 324]) is different from a sensitivity of the second-type memory cell to the change of the electrical parameter (Sharon, [0043 - Each of the cells 304, 306, and 308 are independently read based on a value of a read current 324 that is responsive to voltages at the common bit line BLj 310, a source line (SL) 312, and the word line of the addressed bit cell, such as WL(i) 316. The cells 304, 306, 308 have the values α, β, and γ respectively; This implies that sensitivities the of first and second type memory cells to the change in the electrical parameter/read current is different]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory cell classification aka reliability measure of Sharon into the memory controlling circuit of Lin, Radke, for the benefit of directly computing a reliability measure of the read data of a particular memory cell using a threshold value of the particular memory cell and threshold values of one or more neighboring memory cells. The reliability measure and an estimated bit value is provided to an ECC decoder as a soft bit estimate to generate decoded data (Sharon, 0004).

As per Claim 4, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein a step of classifying the memory cells (Sharon, [0042 - Fig. 3 shows NAND string 302 that includes an addressed memory cell 306, states 340 of the addressed cell 306, and a set of patterns 360 to classify the joint states of neighbor cells 304 and 308 of the addressed cell 306; Since the claim does not define ‘classifying’ and how it is done, the citation is a valid interpretation]) in the first physical unit according to the first soft information and the second soft information (Sharon, [0021 - The memory cells may be flash cells that store charge at a floating gate of a transistor. The amount of charge stored at the floating gate affects a threshold voltage of the transistor. The threshold voltage is compared to reference voltage levels to determine whether the threshold voltage is within a first voltage range indicating a first value/first soft or a second voltage range indicating a second value/second soft; Since the claim does not define ‘soft information’, the citation is a valid interpretation]) comprises:
Radke discloses,
obtaining a relative voltage position of a first memory cell among the memory cells in a plurality of threshold voltage distributions (Radke, [0041 - Soft data associated with a memory cell indicates a location of the Vt of the memory cell within the Vt distribution representing the target state to which the memory cell was programmed]) according to the first soft information (Radke, [Claim 39 - Determine the soft data by performing a sense operation on the memory cells using a first sensing voltage]) and the second soft information (Radke, [Claim 39 - Determine the additional soft data by performing a sense operation on the memory cells using a second sensing voltage]); 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the soft data of Radke into the memory controlling circuit of Lin, Sharon for the benefit of determining and using soft data in memory devices wherein the control circuitry is configured to perform a number of sense operations on the memory cells using a number of sensing voltages to determine soft data associated with a target state of the memory cells, and adjust a sensing voltage used to determine the target state based on the determined soft data (Radke, 0013).
Sharon further discloses,
classifying the first memory cell (Sharon, [0042 - Fig. 3 shows classifying whether a particular cell is prone to a disturb error]; [0118 – In Fig. 8, step 810, joint states of cells associated with the particular cell are classified into a particular class of a group of two classes based on matching the joint states to a particular pattern of values that is determined to correspond to one of the two classes]; [0118 - In Fig. 8, step 812, classifying includes generating a vector having a classification indicator for each particular cell of the addressed set of cells, where the classification indicator indicates a class of the corresponding particular cell based on the states of the cells associated with the corresponding particular cell]) according to the relative voltage position of the first memory cell in the threshold voltage distributions (Sharon, [0133 - A disturbance mechanism known as Nakamura effect results in selective widening of the distribution of the read value of the target cell given that the target cell was programmed to a certain state and given that its adjacent left and/or right neighbor cells were programmed to the same states]; [0021 - The read circuitry 110 is configured to read a state of an addressed memory cell and to compare the state to a reference voltage level associated with two memory state ranges]; [0162 – In Fig. 12, table 1202 is chosen based at least in part on a statistical or historical parameter 1222, such as cell voltage distribution characteristics and results of previous decoding attempts associated with the target memory cell]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory cell classification aka reliability measure of Sharon into the memory 

As per Claim 5, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein a step of decoding the data read from the first physical unit according to the classification result of the memory cells (Sharon, [0169 - The decode operation is initiated by providing data including an estimated bit value of the target cell and the reliability measure to an ECC decoder, and asserting a control signal to cause the ECC decoder to read the data and reliability values and perform an ECC decode operation]) comprises:
determining first reliability information corresponding to a first memory cell among the memory cells according to a classification result of the first memory cell (Sharon, [0166 – In Fig. 14, step 1406, a reliability measure is directly computed for at least one bit stored in the target memory cell based on the value associated with the voltage of the target memory cell and based on the one or more corresponding values associated with voltages of the one or more other memory cells]; [0027 - The disturb error tester 114 classifies the readings of the joint states into classes, e.g. the class of readings which are in correlation with a disturb event and the class of readings which are in correlation with a non-disturb event. The control circuit 112 modifies a reliability measure of the state of the particular cell according to the classification of the reading, thereby implying that the reliability measure depends on the classification]); 
decoding data read form the first memory cell according to the first reliability information (Sharon, [0169 – As per Fig. 14, step 1414, a decode operation is initiated to decode data including the at least one bit using the reliability measure]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the memory cell classification aka reliability measure of Sharon into the memory controlling circuit of Lin, Radke, for the benefit of directly computing a reliability measure of the read data of a particular memory cell using a threshold value of the particular memory cell and threshold values of one or more neighboring memory cells. The reliability measure and an estimated bit value is 

As per Claim 6, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein a current value of a first read current used based on the first electrical configuration is different from a current value of a second read current (Sharon, [Fig. 3]) used based on the second electrical configuration (Sharon, [0043 – As per Fig. 3, each of the cells 304, 306, 308 are independently read based on a value of read current 324 that is responsive to voltages/first, second electrical configuration at the common bit line BLj 310, a source line 312, and the word line of the addressed bit cell, such as WL(i) 316. As shown, the cells 304, 306, 308 have values α, β, γ, respectively]; [0099 - The first cell may be coupled to a particular bit line and to a particular word line, and the second cell may be coupled to the particular bit line and to a second word line; This implies that the first read current based on the first electrical configuration is different from the second read current based on the second electrical configuration]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the read current of 0-S3 are based on a threshold voltage of the transistor of a cell, which in turn is affected by an amount of charge stored at the floating gate of the transistor. The threshold voltage is determined based on a magnitude of the read current (Sharon, Fig. 3, 0045).

As per Claim 7, the rejection of claim 1 is incorporated and Lin, Sharon, Radke further disclose,
wherein the classification result of the memory cells (Sharon, [0055 - A vector 408 of classification values is generated related to the classifications of each of the addressed set of cells B1-B4 404]) at least reflects a sensitivity of a first memory cell (Sharon, [0055 - Vector 408/classification result is used to indicate potential disturb errors in the readings of the addressed set of cells B1-B4 404]; [0056 - A particular cell can be sensitive to a program disturb, or to a read disturb, or both]) among the memory cells to a change of an electrical parameter (Sharon, [0045 - The states S0-S3 are based on a threshold voltage of the transistor of a cell, which in turn is affected by an amount of charge stored at the floating gate of the transistor. The threshold voltage may be determined based on a magnitude of the read current 324]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the read current of Sharon into the memory controlling circuit of Lin, Radke, for the benefit of classifying whether a particular cell is prone to a disturb error wherein states S0-S3 are based on a threshold voltage of the transistor of a cell, which in turn is affected by an amount of charge stored at the floating gate of the transistor. The threshold voltage is determined based on a magnitude of the read current (Sharon, Fig. 3, 0045).

As per Claim 8, the rejection of claim 7 is incorporated and Lin, Sharon, Radke further disclose,
wherein the change of the electrical parameter (Sharon, [0047 – In Fig. 3, the set of patterns 360 is classified into a second class 368 indicating that a disturbance/change is likely]; [0046 - The set of patterns 360 show classifying the joint states of neighbor cells 304 and 308 of the addressed cell 306, thereby implying a change of the electrical parameter]; [0047 – First class 366 indicates that a probability of a disturbance/change at the addressed cell 306 is below a predetermined probability and the second class 368 is at or above the predetermined probability; Since the claim does not recite how the ‘change in the electrical parameter’ happens or determined, the citations are a valid interpretation]) comprises a change of a read current (Sharon, [0043 – In Fig. 3, each of the cells 304, 306, 308 are independently read based on a value of a read current 324 that is responsive to voltages at the common bit line BLj 310, source line 312, and the word line of the addressed bit cell, such as WL(i) 316]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the read current of Sharon into the memory controlling circuit of Lin, Radke, for the benefit of classifying whether a particular cell is prone to a disturb error wherein states S0-S3 are based on a threshold voltage of the transistor of a cell, which in turn is affected by an amount of charge stored at the floating gate of the transistor. The threshold voltage is determined based on a magnitude of the read current (Sharon, Fig. 3, 0045).

As per Claim 9, Lin discloses a memory storage device (Lin, [Fig. 2, memory storage device 100]; [0037 – A memory storage device includes a rewritable non-volatile memory module and a controller. The memory storage device is configured with a host so that the host writes data to or reads data from the memory storage device]), comprising:
a connection interface unit (Lin, [Fig. 5, connection interface unit 102]), configured to couple to a host system (Lin, [0012 - The connection interface unit is configured to couple to a host system]);
a rewritable non-volatile memory module (Lin, [0066 - Fig. 12 shows managing the rewritable non-volatile memory module]), 
wherein the rewritable non-volatile memory module comprises a plurality of physical units (Lin, [0067 – In Fig. 12, memory cells 702 of the rewritable non-volatile memory module 106 constitute a plurality of physical programming units]); 
a memory control circuit unit (Lin, [Fig. 5, memory controlling circuit unit 104]), coupled to the connection interface unit and the rewritable non-volatile memory module (Lin, [Fig. 5]; [0047 – The rewritable non-volatile memory module 106 is coupled to the memory controlling circuit unit 104 and configured to store data from host 1000; Since the connection interface unit couples to the host, it implies, as per Fig. 5, that the memory control circuit unit couples to the connection interface unit and the rewritable non-volatile memory module])
wherein the memory control circuit unit is configured to send a first read command sequence (Lin, [0046 - Memory controlling circuit unit 104 is configured to execute a plurality of logic gates or control commands so as to perform read operations in the rewritable non-volatile memory module 106 according to host commands, thereby implying sending a first read command]; [0069 – As per Fig. 13, memory controlling circuit unit 104 includes a memory management circuit 202, host interface 204, a memory interface 206, and an error checking and correction circuit 208]) which instructs a reading (Lin, [0070 - Memory managing circuit 202 controls the whole operation of the memory controlling circuit unit 104. Particularly, the memory management circuit 202 has a plurality of control instructions, and when the memory storage device 100 is operated, the control instructions are executed to perform a data reading operation]) of a first physical unit (Lin, [0067 – In Fig. 12, the memory cells on the same word line constitute one of the plurality of physical programming units]) among the physical units based on a first electrical configuration to obtain first soft information (Lin, [Abstract - Reading memory cells according to a first reading voltage/electrical configuration to obtain first verifying bits; Since the claim does not define ‘electrical configuration’, the citation is a valid interpretation]; [0011 - Reading first memory cells according to a first reading voltage to obtain the first verifying bit/soft information of each of the first memory cells]; [0095 -  In Fig. 15A, the first reading voltages V1 to V5 are applied to the memory cell by memory management circuit 202 to obtain first five verifying bits.  If the threshold voltage of the memory cell is in the region 1501, then the verifying bits obtained by MMC 202 from the verifying bit b1 to the verifying bit b2 is ‘11111’; This implies that soft information associated with a memory cell indicates a location of a threshold voltage of the memory cell within a threshold voltage distribution; Since the claim does not define ‘soft information’ or how it is obtained, the citations are a valid interpretation]),
the memory control circuit unit is further configured to send a second read command sequence (Lin, [0046 - Memory controlling circuit unit 104 is configured to execute a plurality of logic gates or control commands so as to perform read operations in the rewritable non-volatile memory module 106 according to host commands, thereby implying sending a second read command]) which instructs a reading of the first physical unit based on a second electrical configuration to obtain second soft information (Lin, [Abstract - Reading the memory cells according to a second reading voltage to obtain second verifying bits]; [0011 - Reading the first memory cells according to a second reading voltage to obtain a second verifying bit of each of the first memory cells]),
The remaining limitations are similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 10, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 11, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 12, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 6 and therefore the same rejections are incorporated.



As per Claim 16, it is similar to claim 8 and therefore the same rejections are incorporated.

As per Claim 17, Lin discloses a memory control circuit unit (Lin, [Fig. 5, memory controlling circuit unit 104]) for controlling a rewritable non-volatile memory module (Lin, [Fig. 5]; [0047 – The rewritable non-volatile memory module 106 is coupled to the memory controlling circuit unit 104 and configured to store data from host 1000]), 
wherein the rewritable non-volatile memory module comprises a plurality of physical units (Lin, [0067 – In Fig. 12, memory cells 702 of the rewritable non-volatile memory module 106 constitute a plurality of physical programming units]), and the memory control circuit unit comprises (Lin, [0069 – As per Fig. 13, memory controlling circuit unit 104 includes a memory management circuit 202, host interface 204, a memory interface 206, and an error checking and correction circuit 208]):
a host interface (Lin, [Fig. 13, host interface 204]), configured to couple to a host system (Lin, [0074 - Host interface 204 is coupled to the memory management circuit 202 and configured to receive and identify commands and data sent from host 1000]),
a memory interface (Lin, [Fig. 13, memory interface 206]), configured to couple to the rewritable non-volatile memory module (Lin, [0075 – In Fig. 13, memory interface 206 is coupled to memory management circuit 202 and configured to access the rewritable non-volatile memory module 106]);
an error checking and correcting circuit (Lin, [Fig. 13, error checking and correction circuit 208]); 
a memory management circuit (Lin, [Fig. 13, memory management circuit 202]), coupled to the host interface (Lin, [0074 – In Fig. 13, host interface 204 is coupled to memory management circuit 202 and configured to receive and identify commands and data sent from host 1000]), the memory interface (Lin, [0075 - Memory interface 206 is coupled to memory management circuit 202 and configured to access the rewritable non-volatile memory module 106]) and the error checking and correcting circuit (Lin, [0076 - The error checking and correcting circuit 208 is coupled to memory management circuit 202]),
wherein the memory management circuit is configured to send a first read command sequence which instructs a reading (Lin, [0070 - Memory managing circuit 202 controls the whole operation of the memory controlling circuit unit 104. Particularly, the memory management circuit 202 has a plurality of control instructions, and when the memory storage device 100 is operated, the control instructions are executed to perform a data reading operation]) of a first physical unit (Lin, [0067 – In Fig. 12, the memory cells on the same word line constitute one of the plurality of physical programming units]) among the physical units based on a first electrical configuration to obtain first soft information (Lin, [Abstract - Reading memory cells according to a first reading voltage/electrical configuration to obtain first verifying bits; Since the claim does not define ‘electrical configuration’, the citation is a valid interpretation]; [0011 - Reading first memory cells according to a first reading voltage to obtain the first verifying bit/soft information of each of the first memory cells]; [0095 -  In Fig. 15A, the first reading voltages V1 to V5 are applied to the memory cell by memory management circuit 202 to obtain first five verifying bits.  If the threshold voltage of the memory cell is in the region 1501, then the verifying bits obtained by MMC 202 from the verifying bit b1 to the verifying bit b2 is ‘11111’; This implies that soft information associated with a memory cell indicates a location of a threshold voltage of the memory cell within a threshold voltage distribution; Since the claim does not define ‘soft information’ or how it is obtained, the citations are a valid interpretation]),
the memory management circuit is further configured to send a second read command sequence which instructs a reading of (Lin, [0070 - Memory managing circuit 202 controls the whole operation of the memory controlling circuit unit 104. Particularly, the memory management circuit 202 has a plurality of control instructions, and when the memory storage device 100 is operated, the control instructions are executed to perform a data reading operation]) the first physical unit based on a second electrical configuration to obtain second soft information (Lin, [Abstract - Reading the memory cells according to a second reading voltage to obtain second verifying bits]; [0011 - Reading the first memory cells according to a second reading voltage to obtain a second verifying bit of each of the first memory cells]), 
The remaining limitations are similar to claims 1, 9 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 2 and therefore the same rejections are incorporated.



As per Claim 20, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 21, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 22, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 23, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 24, it is similar to claim 8 and therefore the same rejections are incorporated.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132